Citation Nr: 1456409	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-02 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for colonic inertia.

2.  Whether new and material evidence has been received to reopen a claim of service connection for gastritis. 


REPRESENTATION

Appellant represented by:	Robert Gillikin, Attorney 


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to August 1990.  She also had a period of active duty training from May 1982 to February 1983 and These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2009 and January 2011 rating decisions of the Roanoke Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for colonic inertia and reopened the claim of service connection for gastritis but denied it on de novo review, respectively.

Although the RO reopened the Veteran's claim of service connection for gastritis, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The issue of service connection for gastritis (on de novo review) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's colonic inertia is proximately due to or the result of a service-connected disability.

2.  An unappealed April 2008 rating decision denied the Veteran service connection for gastritis based essentially on a finding that such disability was not shown to be related to service or a service-connected disability.   

3.  Evidence received since the April 2008 rating decision tends to show that the Veteran's gastritis may be related to a service-connected disability; relates to an unestablished fact necessary to substantiate the claim of service connection for gastritis; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  Service connection for colonic inertia is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).  

2.  New and material evidence has been received, and the claim of service connection for gastritis may be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits and applies to the instant claims.  Inasmuch as this decision grants that portion of the claims that is addressed on the merits (i.e. grants the service connection claim and reopens the remaining claim), there is no reason to belabor the impact of the VCAA on these matters as any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service Connection for Colonic Inertia

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran's service treatment records show that her gall bladder was removed in April 1990.  A March 1991 rating decision granted service connection for gall bladder removal and assigned a noncompensable rating based on the lack of residuals or complications following such removal.  A March 2006 rating decision increased the rating to 30 percent based on her report of constant constipation since the surgery.  The Veteran claims that her colonic inertia is proximately due to, or a result of, the constipation she experienced because of her gall bladder removal.  

Private treatment records beginning in July 2007 chronicle her ultimate diagnosis of chronic inertia.  The treatment records notes bowel movements twice a month and the use of laxatives and stool softeners to help with bowel movements.  A January 2009 treatment record notes that she was instructed to clean out her bowels with at least two to three bottles of magnesium citrate.  She was also instructed to increase her dosage of MiraLax to four times daily in addition to half a bottle of magnesium citrate and other laxatives to enable at least five to six soft bowel movements daily.

In a July 2009 private medical opinion, the Veteran's nurse practitioner opines that her colonic inertia is not likely causally related to the removal of her gall bladder; the opinion did not include rationale.

In an August 2009 private medical opinion, the Veteran's treating physician opines that the Veteran's colonic inertia is at least as likely as not causally related to the removal of her gall bladder; the opinion did not include rationale.

In an October 2014 VA medical opinion, the physician notes that colonic inertia is a motility disorder that is usually associated with constipation or diarrhea.  It can be due to the frequent use of antacids and laxatives, and the physician noted that the Veteran is known to be a heavy user of laxatives.  He opined, however, that colonic inertia is less likely than not due to her service-connected disability since gall bladder disease and the removal of the gall bladder are not known causes of colonic inertia.  

Upon longitudinal review of the record, the Board finds that the Veteran's colonic inertia is at least as likely as not due to the constipation she suffers from as a result of her service-connected gall bladder removal.  The Board finds noteworthy that the Veteran consistently complained of constipation since her gall bladder was removed and that the RO subsequently increased the disability rating for her disability to 30 percent, finding that her complaints of constipation constituted severe symptoms.  The Board also finds noteworthy the October 2014 VA opinion provider opined that colonic inertia can be due to the frequent use of antacids and laxatives, which the Veteran is known to be taking because of constipation.  Thus, resolving reasonable doubt in the Veteran's favor as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that the evidence reasonably shows that the Veteran's colonic inertia is proximately due to, or the result of, the constipation she suffers from as a result of her service-connected disability, and that service connection for colonic inertia is warranted.     

Reopening a Claim of Service Connection for Gastritis

An April 2008 rating decision denied the Veteran's original claim of service connection for gastritis based essentially on a finding that such disability was not shown to be related to service or a service-connected disability (here, gall bladder removal).  She did not appeal the decision, and it became final.  38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Evidence of record at the time of the April 2008 rating decision included the Veteran's service treatment records, private and VA treatment records including a diagnosis of gastritis, and a medical article on gastroparesis.  The Veteran did not submit any new evidence relating to this claim in the year following that decision.

Evidence received since the April 2008 rating decision includes a July 2009 medical opinion from a private nurse practitioner who confirms that the Veteran suffers from gastritis and an August 2009 medical opinion from her treating physician who relates gastritis to her service-connected gall bladder removal with residual scar.  The opinion was unaccompanied by supporting rationale.

As the claim was previously denied because the RO found that the Veteran's gastritis was unrelated to service or a service-connected disability, for evidence to be new and material, it must relate to such unestablished fact, i.e., it must tend to show that the Veteran's gastritis might be related to service or a service-connected disability.

Reviewing the additional evidence received since the April 2008 rating decision, the Board finds that it is both new and material.  Although unaccompanied by supporting rationale, the August 2009 private opinion relates the Veteran's gastritis to her service-connected disability of gall bladder removal with residual scar.  Hence the new evidence shows that the Veteran's gastritis may be related to a service-connected disability and, particularly in light of the "low threshold" standard under Shade, raises a possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for gastritis may be reopened.  


ORDER

Service connection for colonic inertia is granted.

The appeal to reopen claim of service connection for gastritis is granted.



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159.  

In a July 2009 medical opinion, the Veteran's private nurse practitioner noted that the Veteran suffers from gastritis but failed to indicate whether such is related to her service-connected disability.

In an August 2009 medical opinion, the Veteran's private treating physician opined that her gastritis is at least as likely as not causally related to her service-connected disability; the opinion did not include rationale.

At VA's request, the Veteran's records were reviewed by a VA physician.  In a December 2010 VA opinion, the physician opined that it is less likely than not that gastritis is due to her in-service cholecystectomy because there is no known medical relationship between the two.  The opinion provider also noted a 17-year hiatus with no documented medical treatment related to gastritis.   The opinion provider's finding as to an absence of complaints of medical treatment related to gastritis conflicts with the Veteran's treatment records.  Specifically, while the Veteran was not diagnosed with gastritis until March 2007, a May 2003 VA treatment record notes complaints of bloating for the last 10 years.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all treatment and/or evaluation she has received for gastritis, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain complete records of all such treatment and evaluation from all providers identified by the Veteran.

2.  The AOJ should arrange for the Veteran's record to be forwarded to the December 2010 VA opinion provider for review and an addendum opinion regarding the likely etiology of the Veteran's gastritis.  If the December 2010 VA examiner is not available, another appropriate medical professional should prepare the requested opinion.  The Veteran's entire record must be reviewed.  Based on review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's current gastritis is related to her service or a service-connected disability (gall bladder removal)?  Please review, and comment upon as necessary, a May 2003 VA treatment record which notes a 10-year history of bloating.

It is essential that a complete rationale (that explains the reasoning supporting the opinion provider's conclusions) be provided for all opinions, with citation to supporting factual data and medical literature as deemed appropriate.

3.  The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


